DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:  lines 9-10 recite “a back side of the head of the user”.  It is suggested to add a comma at the end of line 10.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: latching member in claims 12 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification defines the latching member as clasp having two openings through which ends of the belt-shaped position holder is threaded and position maintained via friction force, hook and loop fasteners, a plurality of snaps, or a plurality of ratchets.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kitamoto (JP2002371419) in view of Toba (US20180289092).
Regarding claim 8, Kitamoto discloses a wig foundation net (10) configured to be worn under a wig, comprising: 
a first portion formed of a first elastic net, the first portion having a tubular shape (portion of 12 as best shown in Figures 1, 5-6, and 8); 

wherein the elastic belt-shaped member has a top edge (refer to Figure 3c which shows the wig foundation net positioned on a user’s head wherein the elastic shaped member fits around a periphery of the user’s head, the top edge is the edge positioned farthest from the user’s face), a bottom edge (referring to Figure 3c, the bottom edge is the edge positioned closest to a user’s face), a front portion (11a) configured to be positioned on a front side of the head of the user, and a back portion (11b) configured to be positioned on a back side of the head of the user.  Refer additionally to Figures 1-9d.
Kitamoto does not explicitly disclose a second portion as claimed; however, Kitamoto does disclose that the net portion may comprise areas of “different elasticities” (refer to Paragraph [0022] of the translation), thereby demonstrating that it is within the scope of the invention to modify Kitamoto’s wig foundation to have differing regions of elasticity as claimed.    
Toba discloses a similar wig foundation net having a first portion formed of a first elastic net having a top edge, a bottom edge, a front portion and a back portion (4’, refer to annotated Figure 3a below), a second portion having a top edge, a bottom edge, a front portion and a back portion and formed of a second elastic net (6’, refer to annotated Figure 3a below), the second portion having an annular shape (“circular shape covering a periphery of the head”, refer to Paragraph [0090]); and a belt-shaped member (8’), where a top edge of the second portion is connected to the first portion (refer to annotated Figure 3a, below), and the top edge of belt member is connected to 
Modifying Kitamoto’s wig foundation net to have first and second portions as taught by Toba provides an arrangement wherein portions of the second elastic net overlap in a region corresponding to the back side of the user’s head so as to form the back portion of the second portion since Kitamoto’s wig foundation is wrapped and/or twisted and/or tucked at a rear of the user’s head as best shown in Figures 3a-3d.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kitamoto’s wig foundation net to include a second annular net portion, as claimed, as taught by Toba, since Kitamoto discloses that the wig foundation net can comprise areas of differing elasticities and since Toba demonstrates that such a configuration is well-known and provides the advantage of increasing the comfort of the wig foundation and reducing the appearance of skin sagging on a user’s face.

    PNG
    media_image1.png
    572
    992
    media_image1.png
    Greyscale

Regarding claim 9, the combination of Kitamoto and Toba discloses the wig foundation net according to claim 8, as applied above.  Per the modification addressed in claim 8, the second elastic net of Toba was incorporated into the wig foundation net of Kitamoto, wherein the second elastic net has a higher modulus of elasticity, i.e. is less elastic/has less stretch.  The size of the mesh inherently determines an amount of stretch/elasticity of a net, thus the second elastic net will have a smaller/finer mesh than that of the first elastic net.  Toba shows this relationship in Figure 3a.  Thus, the combination of Kitamoto and Toba provides the second elastic net having a finer mesh than that of the first elastic net.   
	The claimed phrases “knitted”, and “Zokki knitting or interlacing knitting” are being treated as a product by process limitation; that is the second elastic net portion is formed by knitting or a Zokki or interlacing knitting method. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the 
Regarding claim 10, the combination of Kitamoto and Toba discloses the wig foundation net according to claim 8, as applied above.  Kitamoto further discloses wherein a layer made of a rubber material (refer to Paragraphs [0010-0011]) is formed on the friction surface of the elastic belt-shaped member.
Regarding claim 11, the combination of Kitamoto and Toba discloses the wig foundation net according to claim 8, as applied above.  Kitamoto further discloses wherein the first net portion includes an opening to pull out own hairs (not labeled, but is best shown in Figures 3a-3c, wherein a user is shown wearing the wig foundation net and a hole is provided opposite the position holder).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kitamoto and Toba as applied to claim 11 above, and further in view of Hirakawa (EP0349682).
Regarding claims 12-13, the combination of Kitamoto and Toba disclose the wig foundation net according to claim 11, as applied above.  The combination does not thus far disclose a latching member which may form the elastic belt-shaped member into an annular shape, and adjust a length of the annular elastic belt-shaped member, wherein while being worn by the user, the latching member is configured to hold hairs of the user .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kitamoto and Toba as applied to claim 8 above, and further in view of Capparelli (US3521648).
Regarding claim 14, the combination of Kitamoto and Toba disclose the wig foundation net according to claim 8, as applied above.  The combination does not explicitly disclose wherein an elastic modulus of the elastic belt-shaped member is higher than an elastic modulus of the second elastic net-shaped member; however, per the modification addressed in claim 8, the varying elasticities of Toba were incorporated into the wig foundation net of Kitamoto such that a portion of the wig foundation net positioned furthest from the elastic belt-shaped member is less elastic than the portion of the wig foundation net positioned closest to the elastic belt-shaped member.  Capparelli discloses a similar wig foundation net (10), having a plurality of sections of “graduated elasticity”, comprising a first/central elastic net portion (16 of Figures 1-3 and central one of 48 of Figure 4), an additional peripheral elastic net portion(s) (20 of Figures 1-3 and front and rear sections 48 of Figure 4), and a circumferential band/position holder (18, 22) disposed about the hairline, wherein the elastic belt-shaped member is “relatively tight” (refer to Column 5, lines 28-32) with respect to the other elastic net portions.  Capparelli’s circumferential band/position holder is tighter than other portions of the wig foundation net such that regardless of the size of a user’s head, the tightness of the position holder can still “stick closely and conform” to a user’s forehead and neck areas so as to avoid a separation at the hairline (refer to Column 1, lines 54-61 and Column 2, lines 23-29).  Refer additionally to Figures 1-4.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the wig foundation net of the combination of Kitamoto and Toba such that the elastic modulus of the elastic belt-shaped member is higher than the elastic modulus of the second elastic net portion, as taught by Capparelli, since such a .

Response to Arguments
Applicant’s arguments with respect to Kitamoto (JP2002371419) in view of Esashiya (WO2016021497); the combination of Kitamoto and Esashiya further in view of Hirakawa (EP0349682); the combination of Kitamoto and Esashiya further in view of Capparelli (US3521648); Kitamoto in view of Lint (US3046999); the combination of Kitamoto and Lint further in view of Hirakawa; and the combination of Kitamoto and Lint further in view of Capparelli have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635.  The examiner can normally be reached on Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        

/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772